DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being obvious over Kondo, WO 20018/142448 (machine translation attached to action) in view of Nakatani et al., JP 2002-333269 (machine translation attached to action).
The applied reference has a common Assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure 
Regarding claims 1 and 2, Kondo teaches  a dry-type load testing device that uses resistor units in which a plurality of resistors are arranged and that is used in an electric load test of a power supply of an AC generator, for example, said dry-type load testing device 1 comprising:
a first base section 11 to a third base section 13; a resistor section 20; a cooling section 30; a power supply connection section 40; and an insulator 50;
wherein the resistor section 20 is constituted of a first resistor unit to a third resistor unit, each having high-resistance resistors H, and
wherein each of the high-resistance resistors H is a sheathed heater and has a second resistor wire 61b (corresponds to the rod-shaped resistor base) that is constituted of a Nichrome wire, for example, and is in a spiral shape except for the sections secured to terminals 63, the terminals 63 that are electrically connected to the second resistor wire 61b and are respectively
provided on the ends of the second resistor wire 61b and a cylindrical section 67 (corresponds to the pipe-shaped protective material) that holds the terminals 63 with a first insulating member 65a (corresponds to the insulating member) interposed therebetween and that covers the second resistor wire 61b and part of the side surfaces of the terminals 63 (see paragraphs 0001, 0002, 0006-0010, 0015-0070 and figures 1-12).
	Kondo teaches the claimed invention except for the rod-shaped resistor base body employing a nichrome wire having been wound into a coil from and then stretched.

	It would have been obvious to one skilled in the art before the effective filing date of the current invention to have combined the teachings of Nakatani with Kondo, since Nakatani teaching allows for adjusting the resistance by changing the length of the nichrome wire, this reduces the heating value, thus improving the dry-type load testing device of Kondo.  
Regarding claim 2, Kondo teaches a dry-type load testing device that uses resistor units in which a plurality of resistors are arranged and that is used in an electric load test of a power supply of an AC generator, for example, said dry-type load testing device 1 comprising:
a first base section 11 to a third base section 13; a resistor section 20; a cooling section 30; a power supply connection section 40; and an insulator 50;
wherein the resistor section 20 is constituted of a first resistor unit to a third resistor unit, each having high-resistance resistors H, and
wherein each of the high-resistance resistors H is a sheathed heater and has a second resistor wire 61b (corresponds to the rod-shaped resistor base) that is constituted of a Nichrome wire, for example, and is in a spiral shape except for the sections secured to terminals 63, the terminals 63 that are electrically connected to the second resistor wire 61b and are respectively
provided on the ends of the second resistor wire 61b and a cylindrical section 67 (corresponds to the pipe-shaped protective material) that holds the terminals 63 with a first insulating member 
Kondo teaches the claimed invention except for the nichrome wire having been wound into a coil and then stretched to be doubled or more.
Nakatani teaches teaches a nichrome wire 29 (corresponds to the rod shaped resistor) wound in a spiral manner, and inserted into the area near the center of the cylindrical shape of the metal pipe 28 in the lengthwise direction, the area between the wire 29 and the pipe 28 being filled with powder 30, wherein the length of the nichrome wire 29 is changed to adjust the resistance in order to reduce the heating value of the resistor device (see paragraphs 0001, 0015-0034 and figures 1-3).  Nakatani further teaches that the length, the cross sectional shape and/or the diameter of the nichrome wire is adjustable to meet the heating value of his dry-load testing device.
	It would have been obvious to one skilled in the art before the effective filing date of the current invention to have combined the teachings of Nakatani with Kondo, since Nakatani teaching allows for adjusting the resistance by changing the length, the cross-sectional shape and/or diameter of the nichrome wire, this reduces the heating value, thus improving the dry-type load testing device of Kondo.  
Claim 3 is/are rejected under 35 U.S.C. 103 as being obvious over Kondo in view of Muramoto et al., JP 2005-353627.
The applied reference has a common Assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 

Regarding claim 3, Kondo teaches  a dry-type load testing device that uses resistor units in which a plurality of resistors are arranged and that is used in an electric load test of a power supply of an AC generator, for example, said dry-type load testing device 1 comprising:
a first base section 11 to a third base section 13; a resistor section 20; a cooling section 30; a power supply connection section 40; and an insulator 50;
wherein the resistor section 20 is constituted of a first resistor unit to a third resistor unit, each having high-resistance resistors H, and
wherein each of the high-resistance resistors H is a sheathed heater and has a second resistor wire 61b (corresponds to the rod-shaped resistor base) that is constituted of a Nichrome wire, for example, and is in a spiral shape except for the sections secured to terminals 63, the terminals 63 that are electrically connected to the second resistor wire 61b and are respectively
provided on the ends of the second resistor wire 61b and a cylindrical section 67 (corresponds to the pipe-shaped protective material) that holds the terminals 63 with a first insulating member 65a (corresponds to the insulating member) interposed therebetween and that covers the second 
Kondo teaches the claimed invention except for a nickel amount of a nichrome wire is reduced by replacing a nickel chrome amount with several tens of percent of an iron amount.  
Muramoto teaches a metal sheet (a liner shape) made of nichrome alloy or iron-chromium alloy used as materials for a resistor element for their favorable heat conductivity (see paragraphs 0001, 0010, 0015 and figures 1 and 2).
It would have been obvious to one skilled in the art before the effective filing date of the current invention to have combined the teachings of Muramoto with Konda, since Muramoto teaches that materials such as nichrome alloy and/or iron-chromium alloy are used for its heat conductivity.  Thus, iron-chromium alloy is useful as the resistance wire material in dry-type load testing device of Kondo.    
Allowable Subject Matter
Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, none of the prior art of record teaches or suggests the feature of “the plurality of rod-shaped resistor bodies are mounted to an upper side part from an approximately intermediate position in a longitudinal direction inside the resistor box having the approximately square shape, and a space portion is disposed in a lower side part from the approximately intermediate position in the longitudinal direction, and
a plurality of the resistor boxes are laterally couplable and/or longitudinally couplable

	Claims 7 and 8 depend on claim 4.
Regarding claim 5, none of the prior art of record teaches or suggests the feature of “the plurality of rod-shaped resistor bodies are mounted to an upper side part from an approximately intermediate position in a longitudinal direction inside the resistor box having the approximately square shape, and a space portion is disposed in a lower side part from the approximately intermediate position in the longitudinal direction, and
a plurality of the resistor boxes are laterally couplable and/or longitudinally couplable
so as to enable a load test of the device having a different electric power delivery capacity, and 
a fan device that flows air in an up-down direction is mounted to the resistor box space
portion arranged at an approximately intermediate position in a height direction of the
longitudinally coupled resistor boxes.”
	Claim 6 depends on claim 5. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Buckner et al., Kondo teach load resistor testing devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S LEE whose telephone number is (571)272-1994. The examiner can normally be reached 6AM-2PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYUNG S. LEE
Primary Examiner
Art Unit 2833



/KYUNG S LEE/            Primary Examiner, Art Unit 2833